Citation Nr: 0917626	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-40 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder. 



REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The Veteran had active military service from July 1974 to 
July 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO rating decision.  

In February 2008 the Board remanded the issue on appeal to 
the RO via the Appeals Management Center (AMC) for further 
development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran was treated repeatedly throughout service for 
lumbar strain and sprain. 

3.  The currently demonstrated chronic low back strain is 
shown as likely as not to have had its clinical onset during 
the Veteran's extensive period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by low back strain is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken hereinbelow is 
fully favorable to the Veteran, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

A careful review of the Veteran's service treatment records 
revealed that he was treated throughout service for back 
strain and low back pain.  He was treated throughout his 
extensive service he was specifically treated in May 1977, 
May 1983, August 1998, and April 2004.  

At the Veteran's June 2004 VA examination he reported back 
pain in 1974.  He stated that he had pain every two to three 
weeks.  The VA examiner diagnosed with lumbar sprain and 
strain with normal range of motion.  

In October 2005 the Veteran had VA examination where he 
reported pain in the upper back just below the shoulder 
blades and the lower back above the waist.  X-ray studies 
showed lumbarization of S1, narrowing L5-S1 interdisk space, 
and spina bifida occulta at S1.  

At the Veteran's January 2009 VA examination, he reported 
having tightness and stiffness of the muscles of the lower 
back without radiation.  The VA examiner diagnosed the 
Veteran with  post-traumatic lumbosacral strain/sprain and 
tenderness and spasm over the lumbar spine region.  He opined 
that it was at least as likely as not this is service-
connectible as it occurred in service.  

However, in a February 2009 addendum he stated that he 
reviewed the claims file and that there was no significant 
history of lower back pain.  He then revised his opinion and 
stated that it was less likely than not that the lower back 
sprain/strain was related to service based upon the lack of 
substantial evidence in the claims file.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

The Board finds that after a careful review of the Veteran's 
VA examinations and VA treatment reports that his low back 
condition is related to his military service.  The Board 
notes that the Veteran's June 2004 VA examination was done 
while the Veteran was still active duty and that though that 
VA examiner diagnosed him with normal range of motion he was 
also diagnosed with lumbar sprain and strain.  

Even though the January 2009 VA examiner changed his opinion 
in February 2009 and stated that the Veteran's low back 
disorder was less likely then not related to service 
connection may alternatively be established by a continuity 
of symptomatology, not necessarily continuity of treatment, 
between a current disorder and service.  Wilson v. Derwinski, 
2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay 
evidence of symptomatology is pertinent to a claim for 
service connection, if corroborated by medical evidence.  
Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993). 

Therefore, the Board accordingly finds that the Veteran has a 
current diagnosis of lumbar sprain/strain and therefore, 
service connection should be granted.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection is warranted in this case.  



ORDER

Service connection for low back strain/sprain is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  







 Department of Veterans Affairs


